—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered December 12, 1997, which, inter alia, granted defendant’s motion for summary judgment to the extent of dismissing the plaintiff’s claim for punitive damages, denied defendant’s motion for summary judgment insofar as it sought dismissal of plaintiff’s claim for compensatory damages, and denied defendant’s motion to strike the note of issue, unanimously affirmed, without costs.
Plaintiff’s claim for punitive damages was properly dismissed since the complained of conduct by defendant was not directed at the public generally and was not shown to have been sufficiently egregious to warrant exaction of such damages (see, Rocanova v Equitable Life Assur. Socy., 83 NY2d 603, 613). Plaintiff’s procedural objections to the motion court’s consideration of defendant’s summary judgment motion are not preserved for our review. Defendant’s arguments on its cross appeal, that summary judgment should have been granted with respect to the actual damages claim and that the note of issue should have been stricken, are without merit. Concur— Sullivan, J. P., Rosenberger, Rubin, Saxe and Buckley, JJ.